

116 S4976 IS: Trade Preference Reform and Worker Protection Act of 2020
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4976IN THE SENATE OF THE UNITED STATESDecember 8, 2020Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Trade Act of 1974 to reform the Generalized System of Preferences to better protect United States workers.1.Short titleThis Act may be cited as the Trade Preference Reform and Worker Protection Act of 2020.2.Provision of duty-free treatment under Generalized System of Preferences only during periods of low unemployment in the United States(a)In generalSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended to read as follows:505.Duty-free treatment provided only during periods of low unemployment in the United States(a)In generalThe President may provide duty-free treatment under this title only if the monthly seasonally adjusted unemployment rate in the United States, as determined by the Bureau of Labor Statistics of the Department of Labor, has been less than 4 percent, on average, during the preceding 6-month period. (b)SuspensionNot later than 30 days after the unemployment rate increases to a level higher than the level described in subsection (a), the President shall suspend the provision of duty-free treatment under this title until the unemployment rate decreases to the level described in subsection (a)..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by striking the item relating to section 505 and inserting the following:Sec. 505. Duty-free treatment provided only during periods of low unemployment in the United States..(c)Effective dateThe amendments made by this section take effect on the date that is 30 days after the date of the enactment of this Act.3.Ineligibility of countries that use forced labor for Generalized System of Preferences(a)In generalSection 502(b)(2) of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)) is amended—(1)by inserting after subparagraph (H) the following:(I)Such country is identified by the Bureau of International Labor Affairs of the Department of Labor pursuant to section 105(b)(2)(C) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)(C)) as a source country of goods that are believed to be produced by forced labor or child labor in violation of international standards.; and(2)in the flush text at the end, by striking (F), (G), and (H) and inserting and (F).(b)Effective dateThe amendments made by subsection (a) apply with respect to articles entered on or after the date that is 30 days after the date of the enactment of this Act.